DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they contain improper shading/cross hatching or are missing cross hatching. Specific cross hatching depicts specific materials. See MPEP 608.02 and 37 CFR 1.84.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-7 are objected to because of the following informalities:  The claims are generally narrative and fail to conform with current U.S. practice. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6 are apparatus claims. The claims are generally narrative and fail to conform with current U.S. practice. The claims are replete with functional / intended use language and it is unclear if Applicant intended for the claims to be product-by-process claims, method claims, or use claims. 
Product by process claims are only limited to the structure implied by the process. See MPEP 2113, which states in part: “PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS

“A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.” MPEP 2173.05(p).
Notwithstanding the permissible instances, the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs “when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty”). See MPEP 2173.
For example, claim 1 includes the limitation(s): “A plug configured to plug a wellbore provided at a well during completion, the plug comprising: a tubular… wherein an inner circumferential edge of the retaining member, which comes in contact with the 

Claim 6 includes the limitation(s): “A retaining member with an annular shape, used for…” The remainder of the limitations are directed toward a plug for a wellbore, are intended use limitations, and have not been given patentable weight.

Claim 7 is a “use” claim. “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.” MPEP 2173.05(q).
Additionally claim 7 includes no steps directed towards completing a well. 
Claims 2-7 are rejected based on decency from a rejected claim. 
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7 is/are, as best understood, rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGill (US 3389917).

Regarding claim 1, McGill teaches:
A plug configured to plug a wellbore provided at a well during completion, the plug comprising: 
a tubular (McGill 60) member having a hollow structure (McGill inside 60); 
an elastic member (McGill 64) with an annular shape attached to an outer circumferential surface of the tubular member, the annular elastic member being deformable by exerted pressure; and 
a retaining member (McGill one of 67/68) with an annular shape attached, adjacent to the elastic member, onto the outer circumferential surface of the tubular member, downstream of where the pressure is exerted on the elastic member, 
wherein an inner circumferential edge (McGill one of near 67/68, 65/66) of the retaining member, which comes in contact with the tubular member, protrudes toward the elastic member, and 
the tubular member has a hollow structure (McGill inside 60, near 67/68) at a portion which comes in contact with the elastic member. 

Regarding claim 2, McGill teaches:
The plug according to claim 1, wherein an outer circumferential edge (McGill near 67/68) of the retaining member protrudes toward the elastic member to come in (McGill near 67/68, 65/66) of the outer circumferential edge. 

Regarding claim 3, McGill teaches:
The plug according to claim 2, wherein a side (McGill near 67/68, 65/66) of the elastic member, which is in contact with the retaining member, enters into a concave portion (McGill near 67/68, 65/66) between the inner circumferential edge and the outer circumferential edge formed by protrusions of the inner circumferential edge and the outer circumferential edge of the retaining member. 

Regarding claim 5, McGill teaches:
The plug according to claim 1, wherein the retaining member includes 
an inner portion (McGill one of near 67/68, 65/66, section near 60) with an annular shape including the inner circumferential edge, which is in contact with the outer circumferential surface (McGill portion of 60 near 67/68, 65/66) of the tubular member, and 
an outer portion (McGill one of near 67/68, 65/66, 64)  with an annular shape having an inner diameter equivalent to or larger than an inner diameter of the inner portion and movably attached to the inner portion, the outer portion including a face (McGill near 65/66) facing the elastic member. 

Regarding claim 6, McGill teaches:
(McGill one of 67/68) with an annular shape, used for a plug configured to plug a wellbore provided at a well during completion, 
the plug including a tubular member (McGill 60) having a hollow structure; and 
an elastic member (McGill 64) with an annular shape attached to an outer circumferential surface of the tubular member, the annular elastic member being deformable by exerted pressure, 
wherein a portion (McGill 60 near 64/67/68) of the tubular member which comes in contact with the elastic member has a hollow structure (McGill inside 60), the retaining member (McGill one of 67/68) is attached, adjacent to the elastic member, onto the outer circumferential surface of the tubular member, downstream of where the pressure is exerted on the elastic member, and an inner circumferential edge of the retaining member which comes in contact with the tubular member protrudes toward a side which comes in contact with the elastic member. 

Regarding claim 7, McGill teaches:
A method for well completion using (McGill Abstract, 1:21-23) the plug according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim 4 is/are, as best understood rejected under 35 U.S.C. 103 as being unpatentable over McGill in view of Frazier (US 20130240203).

Regarding claim 4, McGill teaches:
The plug according to claim 1, but does not expressly state: wherein the retaining member is composed of a degradable resin or a degradable metal. 
	Frazier teaches an expandable wellbore plug/packer (Frazier 600) where any one or more of the components including retaining members are fabricated from one or more decomposable materials (Frazier [0065, 0081]). 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified McGill  to include using degradable materials for plug components, including the retaining members in order to allow the operator to reduce or eliminate the number of components that must be drilled/milled out when removing the plug as milling/drilling operations can cause excessive casing wear and selecting specific degradable materials allows the operator to customize the plug for the specific wellbore environment and wellbore operation, restricting fluid for a predetermined time or until the application of a specific trigger. Frazier [0006, 0029, 0065]

Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith (US 20080060821) teaches a compression set bridge plug with anti-extrusion members installed near the packer seals. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808.  The examiner can normally be reached on M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/David Carroll/           Primary Examiner, Art Unit 3674